DETAILED ACTION
Election/Restriction

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I: Claims 10-20, drawn to a dental hygiene container system, classified in A45D44/18.
Invention II: Claims 1-3 and 7-9, drawn to a dental flossing pick, classified in A61C15/046.

The inventions are independent or distinct, each from the other because:
Inventions  I (claims 10-20) and II (claims 1-3 and 7-9) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I combination does not require the particularly claimed limitation(s) “wherein the first arm defines a recess; a lever including a second arm and a second jaw, the lever rotatably coupled to the body;  at least one torsion spring coupled to the body and the lever; and a locking mechanism carried along the body, wherein the first arm and the second arm are rotatable toward one another, against a resistance force of the at least one torsion spring, from an open state to a closed state to form a handle, and in the closed state, the first jaw and the second jaw are clamped to one another, collectively forming a fork distal to the handles the second arm of the lever is releasably securable in the recess in the closed state in which the first arm of the body and the second arm of the lever form the handle, releasable securement of the second arm of the lever in the recess of the body resists rotation of the lever and the body relative to one another under force of the at least one torsion spring, the locking mechanism includes a linear spring and a pin, the linear spring and the pin are supported along the first arm of the body, the linear spring biases the pin into the recess defined by the first arm of the body, and the second arm of the lever defines at least one notch releasably engageable with the pin in the recess” in invention II subcombination. Furthermore, the subcombination ( claims 1-3 and 7-9) has separate utility such as it can be used to cut into food if a person missing cutlery. For example, it can be used as a knife to cut into hard-boiled eggs or cheese cake. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); 
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the prior art applicable to one invention would not likely be applicable to another invention; 
In this instance, the examiner notes that the two inventions require searching in different field of search (A45D44/18 vs A61C15/046) and require two different search queries. For example, the  search strategy for invention I requires searching the structure of the case, the cutter element, and the cartridge. While the search strategy for invention II requires searching the structure of the dental pick floss and not the case, the cutting element or the cartridge. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772